Title: From Benjamin Franklin to the Marquis de Lafayette, 24 August 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Sir,
Passy, Augt. 24. 1779
The Congress sensible of your Merit towards the United States, but unable adequately to reward it, determined to present you with a Sword, as a small Mark of their grateful Acknowledgement.— They directed it to be ornamented with suitable Devices. Some of the principal Actions of the War, in which you distinguished yourself by your Bravery & Conduct, are therefore represented upon it. These with a few emblematic Figures all admirably well executed, make its principal Value. By the help of the exquisite Artists France affords I find it easy to express every thing, but the Sense we have of your Worth & of our Obligations to you. For this, Figures & even Words are found insufficient.— I therefore only add, that with the most perfect Esteem & Respect, I have the honour to be, Sir,

P.S. My Grandson goes down to Havre with the Sword, and will have the Honour of delivering it unto your Hands.
Marquis de La Fayette.

